internal_revenue_service department of the treasury washington dc number release date index number ----------------------------------- ------------------------------------- ---------------------------------- ------------------------------ --------------------------- ------------------- --------------------------------------- third party communication none date of communication not applicable_person to contact ----------------- id no ------------------ telephone number ---------------------- refer reply to cc tege eb hw plr-147722-13 date december legend taxpayer ------------------------------------------------------------ ----------------------------------- llc debtors ---------------------------------- --------------------------------------------- retiree welfare plans -------------------------------------------------------------------------------- --------------------------------------------------------------------------------- --------------------------------------------------------------------------------- ------------------------------------------------------ dear -------------------- this is in reply to your letter dated date concerning the proper federal tax treatment of a medical reimbursement plan under sec_106 and sec_105 of the internal_revenue_code the code debtors filed voluntary petitions for relief under chapter of title of the bankruptcy code the united_states bankruptcy court issued an order directing the office of the united_states trustee to appoint a retiree committee to represent the interests of the plr-147722-13 retiree welfare plans’ retirees and beneficiaries the debtors had historically provided a number of benefits to their retired employees their surviving spouses and eligible dependents through the retiree welfare plans the bankruptcy court subsequently issued an order approving the settlement agreement in which debtors and the retiree committee mutually agreed to the termination_date of the retiree welfare plans as part of the settlement agreement the parties agreed that the debtors would use the settlement amount to fund a medical reimbursement plan the plan taxpayer created the llc in accordance with the terms of the settlement agreement the settlement amount was paid_by the debtors to the llc and subsequently transferred by the llc to the taxpayer the retiree welfare plans were then terminated the taxpayer which is exempt under sec_501 of the code funds the plan from the settlement amount taxpayer represents that only eligible retirees as provided for by the terms of the settlement agreement who were receiving or were eligible to receive benefits under the retiree welfare plans may become participants and receive benefits under the plan these include retired employees of one or more of the debtors as well as surviving spouses and eligible dependents taxpayer represents that the allocation made on behalf of each eligible retiree in the plan will in general constitute the maximum reimbursement amount available for the retiree under the plan subject_to reduction for administrative costs and fees the retiree will be able to use the full amount allocated to his or her account under the plan subject_to reduction for costs and fees the plan will only reimburse expenses for medical_care as defined in sec_213 of the code including out-of-pocket medical_expenses and premiums for medical insurance only those medical_expenses incurred by a retiree or such person’s spouse dependents and children who have not attained age as of the end of the taxable_year will be reimbursed the plan will reimburse premiums for insurance covering medical_care expenses any unused portion in an account under the plan at the end of a calendar_year will be carried forward and may be used in a subsequent year until the account is fully spent no benefits other than reimbursements of medical_expenses will be available under the plan either as cash or other nontaxable or taxable benefits the plan will reimburse medical_expenses only to the extent such expenses have not been reimbursed from any other source each medical expense submitted for reimbursement under the plan will be substantiated before reimbursement is made following the death of a retiree unused amounts will continue to be available for any remaining beneficiaries of the retiree until the account is fully spent if any amount remains in the account following the death of the retiree and eligible beneficiaries such amount will be forfeited sec_61 of the code and sec_1_61-21 of the income_tax regulations regulations provide that except as otherwise provided in subtitle a gross_income plr-147722-13 includes compensation_for services including fees commissions fringe_benefits and similar items sec_106 provides that gross_income of an employee does not include employer_provided coverage under an accident_or_health_plan sec_1_106-1 of the regulations provides that the gross_income of an employee does not include contributions which the employee’s employer makes to an accident_or_health_plan for compensation through insurance or otherwise to the employee for personal injuries or sickness incurred by the employee or the employee’s spouse or dependents as defined in sec_152 the employer may contribute to an accident_or_health_plan either by paying the premium on a policy of accident_or_health_insurance covering one or more of the employees or by contributing to a separate trust or fund which provides accident or health benefits directly or through insurance to one or more of the employees however if the insurance_policy trust or fund provides other_benefits in addition to accident or health sec_106 applies only to the portion of the contributions allocable to accident or health benefits sec_105 provides that except as otherwise provided in sec_105 amounts received by an employee through accident_or_health_insurance for personal injuries or sickness shall be included in gross_income to the extent such amounts are attributable to contributions by the employer which were not includible in the gross_income of the employee or are paid_by the employer sec_105 states that except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 relating to medical_expenses for any prior taxable_year gross_income does not include amounts referred to in subsection a if such amounts are paid directly or indirectly to the taxpayer to reimburse the taxpayer for expenses_incurred by the taxpayer for the medical_care as defined in sec_213 of the taxpayer or the taxpayer's spouse or dependents as defined in sec_152 determined without regard to subsections b b and d b and any child as defined in sec_152 who has not attained age as of the end of the taxable_year sec_1_105-2 of the regulations provides that only amounts that are paid specifically to reimburse the taxpayer for expenses_incurred by the taxpayer for the prescribed medical_care are excludable from gross_income thus sec_105 does not apply to amounts that the taxpayer would be entitled to receive irrespective of whether or not the taxpayer incurs expenses for medical_care in revrul_2002_41 2002_2_cb_75 an employer sponsors a health_reimbursement_arrangement hra that is paid for solely by the employer and not through salary reduction contributions the hra reimburses substantiated medical_care expenses as defined in sec_213 of participating employees and their spouses and dependents as defined in sec_152 up to a maximum annual reimbursement amount unused amounts from one coverage period are carried forward to subsequent coverage periods participating employees have no right to receive cash or any other benefit in lieu of medical expense reimbursements in situation of revrul_2002_41 the maximum plr-147722-13 reimbursement amount under the hra that is not applied to reimburse medical_care expenses before an employee retires or otherwise terminates employment continues to be available after retirement or termination for any medical_care expense under sec_213 incurred by the former employee or the former employee's spouse and dependents the ruling concludes that coverage and reimbursements made under the hra are excludable from the gross_income of participating employees under sec_106 and sec_105 notice_2002_45 2002_2_cb_93 provides that an hra is an arrangement that is paid for solely by the employer and not pursuant to salary reduction reimburses the employee for medical_care expenses as defined in sec_213 incurred by the employee and the employee’s spouse and dependents as defined in sec_152 and provides that any unused portion of the maximum dollar amount available during the coverage period is carried forward to subsequent periods notice_2002_45 also provides that benefits under an hra must be limited to reimbursements of sec_213 expenses and that all such expense reimbursements must be substantiated to be excludable under sec_105 notice_2002_45 further provides that medical_care expense reimbursements under an hra are excludable under sec_105 if the reimbursements are provided to the following individuals current and former employees including retired employees their spouses and dependents as defined in sec_152 as modified by the last sentence of sec_105 and the spouses and dependents of deceased employees based on the information submitted and representations made we conclude as follows contributions to and coverage under the plan and payments and reimbursements of medical_expenses made by the plan will be excludable under sec_106 and sec_105 of the code from the gross_income of retirees their current and surviving spouses eligible dependents and children who have not attained age as of the end of the taxable_year no opinion is expressed concerning whether the plan satisfies the nondiscrimination requirements of sec_105 of the code and sec_1_105-11 of the regulations no opinion is expressed concerning the federal tax consequences of the plan under any other provision of the code other than those specifically stated herein in addition no opinion is expressed as to the application of any issue addressed in notice_2013_54 2013_40_irb_287 to the facts of this ruling_request plr-147722-13 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely harry beker chief health welfare branch office of division counsel associate chief_counsel tax exempt government entities
